United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1791
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2011 appellant, through his representative, filed a timely appeal from the
February 16, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of its August 21, 2009 wageearning capacity determination.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 13, 2003 appellant, then a 54-year-old mail processing clerk, filed an
occupational injury claim alleging that the pain in his right shoulder was a result of repetitive
movement while casing mail. OWCP accepted his claim for right rotator cuff sprain. In another
claim,2 it accepted left shoulder tendinitis.
On August 15, 2008 appellant accepted a modified assignment whose sole official duty
was to rework mail at the nixie table for eight hours a day. Physical requirements included
lifting no more than five pounds, sitting more than six hours, standing no more than two hours,
no reaching above shoulder level, kneeling/bending/stooping no more than two hours and
pulling/pushing no more than one-pound continuously or three pounds intermittently.
In an August 21, 2009 decision, OWCP determined that appellant’s actual earnings in
this modified assignment fairly and reasonably represented his wage-earning capacity. As
appellant’s actual earnings exceeded the current wages of the job he held when injured, it
reduced his wage-loss compensation to zero.
Appellant claimed a recurrence of disability beginning April 21, 2010, when the
employer withdrew his limited duty under the National Reassessment Policy. He alleged that the
job was makeshift or odd-lot and was uniquely created to accommodate his work tolerance
limitations. Appellant alleged it could not be bid on or applied for by other employees, nor was
it available in the general labor market.
In decisions dated February 5, June 22 and July 23, 2010, OWCP denied modification of
its wage-earning capacity determination.
At an oral hearing before an OWCP hearing representative, appellant’s previous
representative argued that appellant’s condition had worsened since the determination of wageearning capacity. What OWCP had accepted as a sprain/strain was now a tear. A March 17,
2010 magnetic resonance imaging (MRI) scan of the right shoulder showed chronic degenerative
rotator cuff tendinopathy complicated by a focal, nonretracted moderate-grade partial thickness
rotator cuff tear limited to the distal supraspinatus tendon, along with another low-grade partialthickness rotator cuff tear of the subcapsularis tendon. There was also a Type 2 superior labral
tear anterior-to-posterior of the posterosuperior labrum.
Appellant submitted a position description for nixie clerk. His previous representative
argued that in practice appellant performed other duties as needed to cover for other employees.
In a decision dated February 16, 2011, OWCP’s hearing representative found that the
original wage-earning capacity determination was not, in fact, erroneous. The hearing
representative found that the modified position was a permanent, full-time position with
recognized job duties and requirements, with duties within the parameters of a regular postal
service clerical position and therefore could not be considered makeshift. The hearing
representative found no evidence that appellant’s duties were outside his physical limitations.
2

OWCP File No. xxxxxx453 (subsidiary file).

2

OWCP’s hearing representative also found that although the medical evidence
demonstrated the presence of additional bilateral shoulder conditions, it did not describe a
change in the accepted conditions of right rotator cuff sprain or left shoulder tendinitis.
Accordingly, the hearing representative found that evidence insufficient to establish a material
change in the nature and extent of the injury-related conditions.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions.5 The wage-earning capacity of an employee
is determined by the employee’s actual earnings if the employee’s actual earnings fairly and
reasonably represent his wage-earning capacity.6 While wages actually earned are generally the
best measure of an injured workers’ capacity for employment, such wages may not be based on
makeshift or sheltered employment.7
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.8
When a formal loss of wage-earning capacity determination is in place and limited duty is
withdrawn, the proper standard of review is not whether the claimant sustained a recurrence of
disability, but whether OWCP should modify its decision according to the established criteria for
modifying a formal wage-earning capacity determination.9
3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

6

5 U.S.C. § 8115(a).

7

A.J., Docket No. 10-619 (issued June 29, 2010); Connie L. Potratz-Watson, 56 ECAB 316 (2005).

8

Daniel J. Boesen, 38 ECAB 556 (1987).

9

D.S., Docket No. 11-831 (issued November 7, 2011); Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley,
51 ECAB 375, 377 (2000); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.7(a)(5) (October 2009). But see C.A., Docket No. 11-556 (issued November 4, 2011) (where the employee
lost his job through the National Reassessment Process and claimed compensation for total disability, the Board
found that OWCP should adjudicate the claim as a recurrence, notwithstanding an existing wage-earning capacity
determination, if further development showed that the period claimed was closed or limited, as the evidence
suggested).

3

ANALYSIS
On August 21, 2009 OWCP determined that appellant’s actual earnings in a modified
assignment fairly and reasonably represented his wage-earning capacity. It reduced his wageloss compensation to zero. When appellant claimed compensation for total disability following
the loss of his assignment through the National Reassessment Process, OWCP properly
adjudicated the claim according to the established criteria for modifying a formal wage-earning
capacity determination.
Appellant did not show a material change in the nature and extent of the injury-related
condition. He submitted a 2010 MRI scan report showing three right rotator cuff tears, but this
diagnostic imaging report does not, by itself, establish a change in the accepted right rotator cuff
sprain. Appellant did not submit a medical narrative finding that the specific right rotator cuff
sprain he suffered in 2003 developed into one of the three rotator cuff tears identified on the
2010 MRI scan, with an explanation of the basis for such a finding. He currently has a right
rotator cuff tear insufficient to warrant modification of OWCP’s wage-earning capacity
determination.
The second criterion for modification, that the employee has been retrained or otherwise
vocationally rehabilitated, does not apply.
Appellant alleged that the original determination was, in fact, erroneous. He argued that
his assignment was makeshift or odd-lot and was uniquely created to accommodate his work
tolerance limitations. Appellant alleged it could not be bid on or applied for by other employees,
nor was it available in the general labor market. He submitted no proof, however. There is no
evidence that the assignment was part time, seasonal or temporary.10 The submission of an
official position description supports that the job was not created specifically for appellant and
that his modified assignment was a reasonably accurate reflection of the position of nixie clerk.11
Appellant’s testimony that he performed other duties as needed did not establish that he was
required to exceed his physical limitations or that his assignment was vocationally unsuitable.
He submitted no proof that such a position was not reasonably available in the general labor
market.
As appellant has failed to establish one of the criteria for warranting modification of
OWCP’s wage-earning capacity determination, the Board finds that he has not met his burden of
proof. The Board will affirm OWCP’s February 16, 2011 decision affirming the denial of
modification.
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.7(a) (October 2009) (determining wage-earning capacity based on actual earnings).
11

See generally A.J., Docket No. 10-619 (issued June 29, 2010) (factors considered in finding a job makeshift).

4

CONCLUSION
The Board finds that OWCP properly denied modification of its August 21, 2009 wageearning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the February 16, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

